Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean R. Wilsusen, Reg. No. 73,396; on March 25, 2021.
The application has been amended as follows: 
In claim 7, line 2, “a” was deleted, and in its place, --the--  was inserted.
Also in line 2, the first occurrence of “portion” was deleted, and in its place, --section--  was inserted.

In claim 17, line 2, “a” was deleted, and in its place, --the--  was inserted.
Also in line 2, the first occurrence of “portion” was deleted, and in its place, --section--  was inserted.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, a jaw member for a surgical instrument, the jaw member comprising: a rigid structural body including a proximal flange portion and an elongated distal portion extending distally from the 
With respect to base claim 10, none of the prior art of record, alone or in combination, discloses a surgical instrument, comprising: an energy-delivering component; and a jaw member positioned to oppose the energy-delivering component and movable relative thereto between an open position and a closed position for clamping tissue between the jaw member and the energy-delivering component, the jaw member including: a rigid structural body including a proximal flange portion and an elongated distal portion extending distally from the proximal flange portion, the elongated distal portion defining a substantially flat proximal section, a distal section and a longitudinal axis and including a base and first and second sidewalls extending from either side of the base along at least a portion of a length of the elongated distal portion; 
With respect to claim 20, none of the prior art of record, alone or in combination, discloses an ultrasonic surgical instrument, comprising: an ultrasonic blade; a jaw member movable relative to the ultrasonic blade between an open position and a closed position, the jaw member including: a structural body including a proximal flange portion and an elongated distal portion extending distally from the proximal flange portion, the elongated distal portion defining a substantially flat proximal section, a distal section and a longitudinal axis and including a base and first and second sidewalls extending from either side of the base along at least a portion of a length of the elongated distal portion, the first and second sidewalls are disposed on either side of the ultrasonic blade; and a jaw liner engaged with the base of the elongated distal portion, the jaw liner disposed between the first and second sidewalls such that first and second lateral edges of the jaw liner are positioned adjacent and inwardly of the first and second sidewalls, respectively; wherein the first and second sidewalls each define a plurality of gripping 
For comparison to the present invention, prior-art reference Lu et al. (U.S. Patent No. 7,749,222) discloses, for example, a jaw member for a surgical instrument, the jaw member comprising: a rigid structural body including a proximal flange portion and an elongated distal portion extending distally from the proximal flange portion, the elongated distal portion defining a longitudinal axis and including a base and first and second sidewalls  extending from either side of the base along at least a portion of a length of the elongated distal portion; and a jaw liner disposed between the first and second sidewall such that first and second lateral edges of the jaw liner are positioned adjacent and inwardly of the first and second sidewalls, respectively; wherein the first and second sidewalls each define a plurality of gripping teeth. However, Lu et al. do not disclose that the elongated distal portion defines a substantially flat proximal section and a distal section, wherein the gripping teeth are arranged along no more than 50% of the length of the elongated distal portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mansch et al. (U.S. Pat. No. 10,368,940) and Kappel et al. (10,905,451) teach jaw members.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771